578 So. 2d 874 (1991)
Raymond E. WATERS and Mary I. Waters, Appellants,
v.
Melissa Faith WATERS and Mickey Turner, Appellees.
No. 90-03061.
District Court of Appeal of Florida, Second District.
May 3, 1991.
Gerald W. Medeiros, Lakeland, for appellants.
No appearance for appellees.
SCHEB, Judge.
This appeal involves a circuit court's jurisdiction in custody matters. The appellants, Raymond and Mary Waters, sought custody of their grandchild. The appellees, Melissa Waters, daughter of the appellants and mother of the child, and Mickey Turner, the father, agreed that custody should be with the appellants.
The trial court, however, dismissed the appellants' petition with prejudice, finding that it did not have jurisdiction. The reason given was that the petition was not filed in the context of a dissolution action under chapter 61, Florida Statutes (1989), or a dependency proceeding under chapter 39, Florida Statutes (1989). Absent one of those proceedings, the trial court concluded it was powerless to grant custody. We disagree.
In Cone v. Cone, 62 So. 2d 907 (Fla. 1953), the court stated that a circuit court has inherent jurisdiction over minor children as to their custody and welfare. That jurisdiction is not dependent on the case having originated in either a chapter 61 or chapter 39 action or under any other statute. See Padgett v. Pettis, 445 So. 2d 633 (Fla. 1st DCA), dismissed, 450 So. 2d 487 (Fla. 1984); Golstein v. Golstein, 442 So. 2d 330 (Fla. 4th DCA 1983).
Our ruling is limited to the jurisdictional issue involved and does not relate to the merits, which have yet to be addressed.
Reversed.
SCHOONOVER, C.J., and DANAHY, J., concur.